DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 13 September 20, 2021 has been entered. Claim 1 has been amended, claim 2 has been cancelled and claims 1, 3-11 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa et al. (US 2015/0352903 A1), in view of Landers et al. (US 5,353,854), in view of Collette (US 2011/0079333 – of record), in view of Yasuda (JP 4-52911).	
Regarding claim 1, (the examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art).
Ookawa teaches a pneumatic tire tread pattern configured to have a plurality of land portion rows comprising: center block rows 6 defined between the circumferential grooves 2 and 3, second land portion rows 7 defined the circumferential grooves 3 and 4, and shoulder land portion rows 8 defined between the circumferential grooves 4 and tread edges E. The 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

While Ookawa discloses a tread pattern having center block rows 6 – (construed as first and second tread elements) being delimited by a circumferential groove 2, whose zigzag groove segments have a wear indicator disposed within – (construed as an indicator being formed in a selected one of the circumferential groove segments disposed between a first tread element and a second tread element); it does not explicitly disclose the tire includes a pair of sidewalls extending to a tread; nor the claimed specifics of the wear indicators. However, as Ookawa generically discloses the use of wear indicators without reciting specifics thereof, this would prompt one to look to the prior art for exemplary configurations of tread wear indicators.
Landers discloses it is a conventional tire construction to comprise a pair of annular beads, carcass plies wrapped around the annular beads, the tread 11a, 11b disposed over the carcass plies in a crown area of the tire and sidewalls 22 disposed between the tread – (meets the claimed tire includes a pair of sidewalls extending to a tread) and beads; and include the use of wear indicators, see FIG-2, Col 1 lines 20-30 and Col 5 line 25.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Collette discloses the use of tread indicators is not new and mandated by law in many countries, see [0002]. And as depicted in FIG-1, the wear indicator is configured to have a stepped indicator extend completely across the circumferential groove 10 and attach to the sidewalls of the blocks 12 – (meets the claimed indicator extending completely across the selected circumferential groove segment and being integrally formed with and attached to the first tread element and the second tread element). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The plurality of step elements, see 122 and 111, are configured such that step element 122 is a radially outermost element and step element 111 is a radially innermost step element – (thus forming the claimed plurality of step elements which descend from a radially outward surface of the tread toward the bottom of the selected circumferential groove segment); and each step element has an approximately rectangular shape that radially extends into the depth of the groove – (thus forming surfaces which 
Yasuda discloses a tire having tread pattern which includes the use of wear indicator 6. The indicator being configured as a stepped wear indicator 6 that is disposed within a circumferential groove 3 and extend completely across the groove to attach to the sidewalls of tread block elements 5. And as best depicted below, the stepped indicator is arranged to fill at least between 80 to 100% of the groove segment it is disposed in.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
Yasuda discloses such a configuration enables easy viewing of a wear and rotation status of vehicle tires, see [0021].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire and tread pattern of Ookawa to include sidewalls and a wear indicator in the claimed manner as taught by Landers (sidewall), Collette and Yasuda (wear indicator characteristics) to provide a tire in a conventionally known manner being suitable for displaying a highly visible means for ascertaining the legal wear limits of a tire.  
Regarding claim 4, modified Ookawa does not explicitly disclose the indicia are formed with a distance across a width of the tread wear indicator that is from about 80 percent to about 100 percent of the width of the tread wear indicator. However, one would form the wear indicator in such a manner as to be highly visible to the end user. That is, having the indicator extend to a length that is about 80% of the groove segment, predictably creates a visible protrusion that’s easily seen within the groove. It being noted, Collette does not limit the size of the indicator/insignias, but discloses the indicator steps should clearly show the insignias, see [0052]. This implies the indicators and insignias should be dimensioned accordingly, i.e. provide a highly visible indicator. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the 
Moreover, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Regarding claims 5-9, Modified Ookawa discloses a plurality of step elements are formed in a staircase configuration; where the axially-extending surface of each step element includes a square or rectangular shape, see Collette - FIG-2; and wherein the indicator is configurable to expand to different shapes to show second (and third, fourth, …) level of tread wear, see Collette - [0047] – (corresponds to at least four step elements and the axially-extending surface of each step element is disposed at a height that corresponds to a selected percentage of a recommended tread height).
Modified Ookawa does not explicitly disclose the level of tread wear corresponds to 75%, 50%, 25% and 0% of the recommend tread height. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wear indicator of modified Ookawa be configured such that a first one of the step elements is disposed at a height that corresponds to about 75% of a recommended tread height, the axially-extending surface of a second one of the step elements is disposed at a height that corresponds to about 50% of the recommended tread height, the axially-extending surface of a third one of the step elements is disposed at a height that corresponds to about 25% of the recommended tread height, and the axially-extending surface of a fourth one of the step elements is disposed at a height that corresponds to 
Regarding claim 10, Modified Ookawa does not explicitly disclose a plurality of indicators are formed in a respective selected one of the circumferential groove segments. However, one would form the tread pattern in the claimed manner to predictably and advantageously provide a means for quickly ascertaining the usable wear life of the tire. And as previously discussed, modified Ookawa discloses the use of tread indicators is not new and mandated by law in many countries, see Collette [0002], where the wear indicators are configurable for placement in multiple groove segments, see Collette - FIG-3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wear indicators of modified Ookawa in the claimed manner, since providing a plurality of indicators, where each one of the indicators is formed in a respective selected ones of circumferential groove segments as taught by Collette would provide a means for ascertaining the wear level of the tire as taught by Collette. 
Regarding claim 11, As to the indicator is formed with an insert that is disposed in a mold which cures the tire: The claims are directed to an article of manufacture and limitations pertaining to the method of .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ookawa et al. (US 2015/0352903 A1), in view of Landers et al. (US 5,353,854), in view of Collette (US 2011/0079333 – of record), in view of Yasuda (JP 4-52911) as applied to claim 1 above, and further in view of Fetty et al. (US 4,609,022 – of record).
Regarding claim 3, modified Ookawa does not explicitly disclose the circumferential groove segments extend at a first angle and at a second angle relative to a circumferential direction of the tread, the first angle being from about 10° to about 30° relative to a circumferential direction of the tread and the second angle being from about -10° to about -30° relative to a circumferential direction of the tread.
Fetty discloses a conventional tire tread pattern including circumferentially extending angled groove segments, where the circumferentially extending groove segment 25 has an angle with respect to the circumferential direction of the tire between 2° and 20°, see Fetty - Col 1 lines 65-67 and Col 2 lines 41-43 – (corresponds to the circumferential groove segments extend at a first angle, the first angle being from about 10 degrees to about 30 degrees relative to a circumferential direction of the tread); 
And as to a second angle, the second angle being from about minus 10 degrees to about minus 30 degrees relative to a circumferential direction of the tread: The examiner notes the claimed second angle as disclosed in the specification, see FIG. 2 has substantially the same orientation as the disclosed first angle and appears to be another instance of the same inclined groove segment, where the difference in angles is merely the direction of rotation in measuring with respect to the circumferential direction of the tire. Therefore, using a similar measurement scheme in Fetty would produce similar results. That is, the groove segment 25 would make angles of between -2° and -20° by simply measuring in the opposite direction than that of another groove segment 25 with respect to the circumferential direction of the tire. Fetty further discloses such a tread pattern contributes to excellent noise level characteristics while also maintaining all season traction capabilities and good wear and handling characteristics, see Col 3 lines 58-61.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angles of the zigzag circumferential groove segments of modified Ookawa to be within the claimed range as taught by Fetty to provide the tire with improved characteristics as Fetty reasonably suggests having angled circumferential groove segments within the claimed range contributes towards. Moreover, it has been held that “[i]n the case where the claimed . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749